Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered November 3, 2005 in a personal injury action. The order, among other things, denied plaintiff’s motion to compel defendant Christine J. Young to produce certain documents and denied plaintiffs cross motion for partial summary judgment pursuant to Labor Law § 240 (1).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P, Gorski, Lunn, Peradotto and Green, JJ.